DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

 Allowable Subject Matter
Claims 1-7, & 9-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Gleitz (Registration No. 62,164) on Friday, September 24, 2021.

The application has been amended as follows: 
claim 12, line 6, following the word “simultaneously” and preceding “, the generator”, insert the words --via redundant commands--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-7, & 9-11, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially a first and second redundant command for simultaneously connecting the first and second generator to the de-energized paralleling bus in combination with other limitations recited in the claimed invention. 
Regarding claims 12-17, the prior art of record fails to teach either alone or in combination all of the limitations of claim 12, especially that the generators are selectively connected to the paralleling bus simultaneously via redundant commands in combination with other limitations recited in the claimed invention.
Regarding claims 18-20, the prior art of record fails to teach either alone or in combination all of the limitations of claim 18, especially wherein the at least two of the plurality of generators are sequenced, via redundant commands to selectively connect to the paralleling bus in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
9/24/2021